Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 30, 2021

                                       No. 04-21-00287-CV

                          IN THE INTEREST OF L.L.C.S., A CHILD

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA01026
                          Honorable Susan D. Reed, Judge Presiding


                                          ORDER

        A review of the clerk’s record has caused us to question our jurisdiction over this appeal.
This is an appeal from a final order terminating appellant’s parental rights. It is accelerated in
nature. See TEX. FAM. CODE § 263.405(a) (providing that appeals from final orders in parental
termination cases are accelerated and governed by the rules for accelerated appeals); TEX. R.
APP. P. 28.1(a) (stating appeals are accelerated when required by statute). The trial court signed
the final order terminating appellant’s parental rights on June 3, 2021. Because this is an
accelerated appeal, appellant’s notice of appeal was due on or before June 23, 2021. See TEX. R.
APP. P. 26.1 (stating in an accelerated appeal the notice of appeal must be filed within 20 days
after the judgment or order is signed). A motion for extension of time to file the notice of appeal
was due on July 8, 2021. See TEX. R. APP. P. 26.3 (providing an appellate court may extend the
time to file a notice of appeal if, within 15 days after the deadline for filing the notice of appeal,
the party files the notice of appeal and a motion in the appellate court).
        Appellant did not file her notice of appeal until July 8, 2021. Although appellant filed her
notice of appeal within the fifteen-day grace period allowed by Rule 26.3, she did not file a
motion for extension of time. A motion for extension of time is necessarily implied when an
appellant, acting in good faith, files a notice of appeal beyond the time allowed by Rule 26.1 but
within the fifteen-day grace period provided by Rule 26.3 for filing a motion for extension of
time. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to
Rule 26). However, to satisfy Rule 26.3, an appellant must provide a reasonable explanation for
her failure to file her notice of appeal in a timely manner. See id.; TEX. R. APP. P. 26.3.
       We, therefore, ORDER appellant to file, no later than August 13, 2021, a response
presenting a reasonable explanation for appellant’s failure to file her notice of appeal in a timely
manner. If appellant fails to respond within the time provided, this appeal will be dismissed.
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of July, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court